Citation Nr: 0425887	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a puncture injury of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had unverified service from January 1971 to 
February 1974 and verified service from February 1974 to 
January 1978.  

This matter initially comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from an April 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
granted service connection and assigned a 10 percent 
evaluation for residuals of a puncture wound of the left 
ankle. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims he is entitled to a disability evaluation 
in excess of 10 percent for his service-connected left ankle 
disability.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate this claim.  

The Board notes that the veteran's left ankle disability was 
examined by VA in April 2003.  The veteran testified at a 
June 2004 hearing that this disability has since worsened.  
In particular, it was noted that the veteran appeared at the 
hearing with a cane due to pain and instability of the left 
ankle.  The veteran also described swelling, instability and 
severe pain with use.  Therefore, the RO should schedule the 
veteran for a VA compensation examination to determine the 
nature and severity of his service-connected left ankle 
disability.  See 38 U.S.C.A.  § 5103A (West 2002).  The 
examination must include findings with respect to range of 
motion of the left ankle, including functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
pain on movement, and limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  At his June 2004 hearing, the veteran indicated that 
he had received treatment at the Highland Drive VA Medical 
Center five months prior.  However, it does not appear that 
these records have been obtained and considered by the RO.  
Therefore, the Board finds that the RO should obtain these 
records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Finally, the Board notes that records from the U.S. Postal 
Service may be relevant to the veteran's claim.  The veteran 
testified at his hearing that he had to give up his position 
as a letter carrier because of his left ankle disability and 
now worked clearing mail chutes for the U.S. Postal Service.  
Employment records, including medical records in the 
possession of the U.S. Postal Service, may be relevant to the 
veteran's claim.  The RO should therefore attempt to obtain 
these records. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Highland 
Drive VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected left ankle disability.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the branch of 
the U.S. Postal Service where the veteran 
is employed and request information 
regarding the circumstances surrounding 
the change in the veteran's position from 
a mail carrier to clearing mail chutes, 
employment records concerning days missed 
from work, and any records it may possess 
pertaining to his left ankle disability.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected left ankle disability.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies deemed necessary for an accurate 
assessment, including a complete test of 
the range of motion for the left ankle, 
documented in degrees.  The examiner 
should also state whether the left ankle 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  The 
examination report must include the 
rationale for all opinions expressed.

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



